IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

GOLDEN VASQUEZ,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4515

DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed August 1, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction.

Golden Vasquez, pro se, Petitioner.

Kenneth S. Steely, General Counsel, Gayla Grant and Sheron Wells, Assistant General
Counsels, Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      Golden Vasquez seeks a writ of mandamus to compel the circuit court to reopen

the petition for writ of habeas corpus case file. The lower tribunal entered an order

administratively closing the file upon the belief that Vasquez had filed a notice of
appeal, divesting the court of jurisdiction. However, as Vasquez asserts, and as the

respondent concedes, no such notice of appeal has been filed. Accordingly, the lower

tribunal is directed to reopen the case file and to dispose of the pending petition

forthwith.

LEWIS, WETHERELL, and OSTERHAUS, JJ., CONCUR.




                                         2